Citation Nr: 0726739	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD), anxiety, 
insomnia, and depression.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1964 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The case was subsequently transferred to the 
Providence RO, who currently has jurisdiction of the matter.  

In May 2007, the veteran appeared at the Providence RO and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is in the file.  

The veteran has submitted additional evidence in the form of 
VA outpatient records dated from September 2005 to May 2007, 
and he has waived the right to have the evidence initially 
considered by the RO.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran contends that exposure to traumatic events during 
his service in Vietnam has resulted in PTSD, insomnia, 
anxiety, and depression.  

VA medical records, to include a VA examination report in 
November 2004, show that the veteran has been diagnosed with 
panic disorder with agoraphobia, generalized anxiety 
disorder, major depressive disorder, alcohol dependence in 
full sustained remission, and nicotine dependence.  The 
examiner did not furnish an opinion as to the onset of these 
conditions.  The veteran was also diagnosed in part with PTSD 
on a private discharge summary report from St. Joseph's 
Hospital in March 2002, based on psychotic visions of his 
tour in Vietnam.  Subsequently, as noted on a VA examination 
report of November 2004 and VA outpatient records dated in 
September 2005 and May 2007, he did not meet the all the 
criteria for a diagnosis of PTSD.  In a May 2007 statement, 
the veteran's treating VA physician opined that although the 
veteran did not carry a formal diagnosis of PTSD, it appeared 
that much of his anxiety was related to combat and his 
Vietnam service.  The physician cited to three Vietnam 
stressors reported by the veteran.  It is not known whether 
prior to rendering her opinion the physician, who has been 
treating the veteran since December 2006, reviewed the 
veteran's service medical and personnel records and other VA 
outpatient records, such as those dated in November 2005, 
March 2006, and February 2007, which indicate that the onset 
of the veteran's anxiety symptoms was in the 1980s and in 
2001.

The veteran has reported the following combat-related 
stressors:  exchanging gunfire on guard duty when Viet Cong 
soldiers tried to come through a barbed wire fence 
surrounding camp; undergoing a mortar attack and witnessing 
the death of a fellow soldier in front of him in DaNang (he 
thinks the soldier's name is Johnson); and smelling burning 
flesh from numerous Napalm attacks.  At his hearing, the 
veteran's representative indicated that the veteran's tour of 
duty in Vietnam was from March 1966 to May 1967, and the 
veteran then provided specific stressor dates and places in 
reference to this period; however, his service personnel 
records in the file indicate that he served in Vietnam from 
June 1965 to May 1966.  The RO, with the veteran's correct 
Vietnam service dates in mind, should again request detailed 
information regarding the claimed stressors, so that an 
effort to corroborate the stressors should be made through 
U.S Army and Joint Services Record Research Unit (JSRRC) and 
any other appropriate official department source.

At the hearing, the veteran indicated that he had to retire 
in 2002 and that he was in receipt of Social Security 
benefits.  Those records should be obtained.  

In order to fully assist the veteran in the development of 
his case and extend to the veteran every equitable 
consideration, this case is therefore REMANDED for the 
following:

1.  Contact the Social Security 
Administration and obtain copies of any 
SSA decision awarding the veteran 
disability benefits and all medical and 
other records considered by the SSA in the 
disability award.  A response, positive or 
negative, should be noted for the record.

2.  Request that the veteran provide 
specific details of the in-service 
stressors from his tour of duty in Vietnam 
from June 1965 to May 1966, to include 
dates, places, unit of assignment at the 
time of the events, description of the 
events, and names and other identifying 
information concerning any other 
individuals involved in the events.  As a 
minimum, the claim must indicate the 
location and approximate time (a 2-month 
specific date range) of the stressful 
events in question, and the unit of 
assignment at the time the stressful event 
occurred.  Inform the veteran that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond or an 
incomplete response may result in denial 
of the claim.

3.  Thereafter, review the entire claims 
file, including the veteran's previous 
statements of stressors, and any 
additional information obtained pursuant 
to this remand, and prepare a summary of 
all his claimed stressors.  This summary, 
copies of the veteran's DD Form 214, and 
all associated relevant documents should 
be sent to the JSRRC, Kingman Building, 
Room 2C08, 7701 Telegraph Road, 
Alexandria, VA, 22315-3802, for 
verification of stressors.  The agency 
should be asked to provide any information 
that might corroborate the veteran's 
alleged stressors.  If the agency is 
unable to provide information regarding 
any of the stressors alleged by the 
veteran, it should provide specific 
confirmation of that fact.  

4.  Following the completion of the 
foregoing, arrange for the veteran to 
undergo a VA psychiatric examination.  The 
veteran's claims file, together with a 
separate copy of this remand, must be 
provided to and reviewed by the examiner 
prior to the examination.  All indicated 
studies, in accordance with DSM-IV, should 
be performed.  The examiner should 
identify all psychiatric disorders that 
are present.  

Provide the examiner with a list of the 
veteran's verified stressors.  If the 
examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
specify the verified stressor(s) 
responsible.  For any diagnosed 
psychiatric disorder other than PTSD, the 
examiner is asked to furnish an opinion as 
to whether it is at least as likely as not 
that the psychiatric disorder is related 
to the veteran's period of service from 
May 1964 to May 1968.  In formulating the 
opinion, the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  If the requested 
opinion cannot be provided without resort 
to speculation, please so state.  In 
providing an opinion, the examiner should 
reconcile any disparities presented in the 
record with regard to the onset of 
psychiatric symptoms, such as the VA 
outpatient records citing the onset of 
anxiety symptoms in the 1980s and 2001, 
and the May 2007 statement of the VA 
physician relating the veteran's anxiety 
to service.  All opinions expressed must 
be accompanied by a complete rationale.

5.  Upon completion of the foregoing, 
readjudicate the veteran's claim, based on 
the entire evidentiary record.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, provide him 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

